Citation Nr: 0030517	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-11 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for regular aid and attendance of another person or 
housebound status due to non-service-connected disability. 

2.  Entitlement to service connection for right knee 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and T.W.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active military service from 
January 1945 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
RO, which denied the benefits claimed on appeal.  

The veteran's sworn testimony was obtained in July 1999 
before a hearing officer at the RO.  


FINDINGS OF FACT

1.  The veteran has no service-connected disabilities; non-
service-connected disabilities are: L5-S1 ruptured disk with 
degenerative changes of the lumbar spine, currently evaluated 
as 40 percent disabling; coronary artery disease, status post 
myocardial infarction and coronary artery bypass graft, with 
hypertension, and history of hyperlipidemia, currently 
evaluated as 30 percent disabling; degenerative arthritis of 
the cervical spine, currently evaluated as 10 percent 
disabling; degenerative arthritis of the right knee joint, 
currently evaluated as 10 percent disabling; as well as 
headaches and nervousness by history, cellulitis of the right 
ring finger, hearing loss and tinnitus, history of sleep 
apnea, prostatitis, and painful left knee, each separately 
evaluated as noncompensably disabling; the combined rating is 
70 percent for non-service-connected disabilities.  

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.  

3.  The veteran is generally able to care for his daily 
personal needs without the regular assistance from others and 
is able to protect himself from the hazards of daily living.  

4.  The veteran is not substantially confined to his house or 
immediate premises as a result of physical or mental 
disability.

5.  Right knee degenerative joint disease is not shown by any 
clear, competent medical evidence of a current diagnosis.  


CONCLUSIONS OF LAW

1.  The requirements for special monthly pension based on the 
need for regular aid and attendance or housebound status are 
not met. 38 U.S.C.A. § 1114 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (2000).

2.  Right knee degenerative arthritis was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA's duty to assist the veteran has been 
met with respect to the claims on appeal.  He has been 
provided with a VA examination and copies of VA treatment 
records have been obtained.



I.  Special Monthly Pension  

It is noted that the RO awarded VA pension benefits by RO 
rating decision dated in August 1988 on account of medical 
evidence showing that the veteran was considered unable to 
work as a farmer, his chosen occupation, due to various 
disorders.  

The veteran is now asserting entitlement to special monthly 
pension benefits based on his claimed need of regular aid and 
attendance or for housebound status.  Generally, aid and 
attendance means helplessness, or being so nearly helpless as 
to require the regular aid and attendance of another person.  
38 C.F.R. § 3.351(b) (2000).  The veteran has not asserted 
that he is blind or helpless, but merely that he requires the 
assistance of his wife on a daily basis to get into and out 
of the bath tub, and he has indicated that he does not have 
access to a shower.  

A veteran is considered in need of regular aid and attendance 
if he or she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in section 
3.352(a).  38 U.S.C.A. § 1114 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.351(c).  

The following criteria are accorded consideration in 
determining the need for regular aid and attendance on a 
factual basis: 

Inability of claimant to dress or undress 
himself, or to keep himself ordinarily 
clean and presentable; 

Frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); 

Inability of claimant to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness; 

Inability to attend to the wants of 
nature; or, 

Incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  

38 C.F.R. § 3.352(a).  

In addition, a person will meet the criteria for aid and 
attendance if he or she is permanently bedridden.  38 C.F.R. 
§ 3.352(a).  "Bedridden" is that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice. See 38 C.F.R. § 
3.352(a).  

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole. It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a).  Moreover, determinations that 
the veteran is so helpless, as to be in need of regular aid 
and attendance, will not be based solely upon an opinion that 
the claimant's condition is such that would require him or 
her to be in bed. They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a). 

If a veteran is entitled to pension but not in need of 
regular aid and attendance, the veteran may meet the criteria 
for special monthly pension if he or she has a single 
permanent disability rated as 100 percent disabling and (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent and involving 
different anatomical segments or bodily systems; or (2) is 
permanently housebound by reason of disability or 
disabilities. This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d).  

In the instant case on appeal, the veteran has no service-
connected disabilities, and he has no non-service-connected 
disability which is ratable as 100 percent disabling.  The 
salient point is that determinations as to need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed. 
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (1999).  

The Board notes that the veteran has some significant 
impairment, but he is not clinically shown, apart from his 
subjective complaints and reported history of impairment, to 
be in regular need of aid and attendance: the Board is unable 
to find that the degree of overall impairment renders him in 
actual need of personal assistance of another so as to 
warrant special monthly pension at the aid and attendance or 
housebound rate.  A thorough review of the evidence of record 
shows that, as per the VA medical records dated from June 
1989 to June 1999, the veteran is not blind.  Thus, the 
criteria for special monthly pension benefits under 38 C.F.R. 
§ 3.351(c)(1) (2000) based on impairment of vision are not 
met.  The evidence also indicates the appellant is not a 
patient in a nursing home because of mental or physical 
incapacity.  Therefore, the Board finds that the criteria for 
special monthly pension benefits under 38 C.F.R. § 
3.351(c)(2) (2000) are not met.

In addition, the evidence does not establish that the 
appellant has a factual need for the regular aid and 
attendance of another, pursuant to the criteria set forth in 
38 C.F.R. § 3.352(a) (2000). The Board acknowledges that the 
evidence indicates that the combined effects of the veteran's 
disabilities render him unemployable; it is for that reason 
that he was awarded pension benefits in August 1988.  
However, as noted above, that determination, alone, is not 
dispositive.   

Private and VA treatment records show care for osteoarthritis 
from 1972, degenerative joint disease of the lower cervical 
spine and lumbar spine, most prominent in the thoracolumbar 
junction, and a history of L5-S1 herniated disk in 1979, and 
polyarthralgia from 1994.  While the veteran has repeated a 
history of a diagnosis of degenerative joint disease of the 
right knee, this is not clinically demonstrated, other than 
an examiner's notation of the veteran's own report of a 
history of right knee degenerative joint disease.  In direct 
contradiction to the veteran's numerous reports of medical 
history and statements on appeal, VA X-rays of June 1988 and 
March 1992 were negative.  In August 1994 the veteran was 
diagnosed with polyarthralgia, and left shoulder arthritis in 
January 1994.  In January 1996 and March 1998, a VA examiner 
noted the veteran's reported history of degenerative joint 
disease of the right knee, but also considered this to be 
controlled by over-the-counter Tylenol medication.  

Of the medical evidence of record, the Board notes that only 
the March 1999 VA report of examination specifically for 
special monthly pension benefits purposes addresses in detail 
how the veteran's disabilities impact upon the tasks of daily 
living.  The veteran was diagnosed with, and the VA and 
private treatment records show a history of treatment for, 
coronary artery disease, status post myocardial infarction, 
hypertension, history of sleep apnea in 1995, history of 
hyperlipidemia, low back pain, and right knee pain, but with 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic right knee disorder or 
residuals thereof.  

Significantly in this regard, the physician who performed the 
March 1999 VA aid and attendance examination noted that the 
veteran was able to: accurately list his medications (found 
accurate by comparison with a VA computer printout); drive a 
car, although reportedly not at night; the veteran denied 
being bedridden, and is able to walk with a cane; the veteran 
wears glasses for reading only; he is able to manage his 
financial affairs, and pays his own bills; and he denied any 
dizziness or problems with bowel or bladder incontinence.  On 
VA physical examination in March 1999, the veteran denied any 
poor balance, problems with self-care with the exception of 
getting into and out of the bath tub.  He stated he was able 
to shave and dress himself.  He gave a history of sleep 
apnea, with frequent nocturnal waking, and VA treatment 
records show care for sleep apnea in 1995, but not recently.  
The veteran was found to be clean and neat, with the 
exception of dirt under his fingernails, and he appeared in a 
good state of nutrition.  On examination, the veteran was 
able to remove his jacket, shirt, and under-shirt 
"quickly," without problems.  The VA examiner found that 
the veteran's coordination was normal.  The veteran walked 
slowly with a cane due to right knee pain.  However, the 
examiner noted no muscle atrophy, no lack of coordination, 
and no deficits in weight-bearing, balance, or propulsion on 
physical examination in March 1999.  Additionally, muscle 
strength testing revealed 3 to 4/5 in the lower extremities.  
No limitation of motion of the cervical, thoracic, or lumbar 
spine was found on examination.  With the exception of his 
right knee, the examiner noted no restriction in ambulation. 
Accordingly, the veteran's various disorders do not result in 
such impairment as to meet, or more closely approximate, the 
level of impairment contemplated by the criteria for special 
monthly pension.  

There is no objective evidence of record that the veteran is 
unable keep himself ordinarily clean and presentable; that he 
has frequent need for adjustment of any special prosthetic 
device or orthopedic appliance which by reason of the 
particular disability cannot be done without aid; that he is 
unable to feed himself through extreme weakness or to attend 
the wants and needs of nature; or that he has physical or 
mental incapacity which requires care or assistance on a 
regular basis to protect him from the hazards or dangers 
incident to his daily environment.  Furthermore, the VA 
examination report shows that, as the veteran is able to 
drive and walk, he is not considered to be permanently 
bedridden, nor is he considered to be housebound.  It is 
noted that the veteran reports the need of assistance of his 
wife in getting into and out of a bath tub.  It is unknown as 
to whether the veteran has attempted to equip his bath with 
hand rails for easier, and independent, access to his bath 
tub, or a walk-in shower. The salient point is that while he 
reports a need for assistance in getting into and out of the 
bath tub, the clinical evidence of record, especially the 
March 1999 VA examination report, demonstrates a level of 
physical capability which far exceeds his reported 
limitations.  Of particular note, the veteran was able to 
"quickly" dress and undress himself on VA examination in 
March 1999, without any limitation of motion of the spine.  

In summary, the evidence shows the veteran's disabilities do 
not render him unable to care for his daily personal needs 
without assistance from others and do not render him unable 
to protect himself from the hazards of daily living. 
Therefore, he does not qualify for special (increased) 
pension benefits on the basis of having a regular need for 
aid and attendance.  

Likewise, the evidence fails to establish that the veteran is 
entitled to special monthly pension benefits based on 
housebound status.  As noted above, the veteran does not have 
a single disability rated as 100 percent disabling; indeed, 
his most significant disability, L5-S1 disk degenerative 
changes, is rated as 40 percent disabling, and coronary 
artery disease, status post myocardial infarction and 
coronary artery bypass graft, hypertension, and history of 
hyperlipidemia, is rated as only 30 percent disabling.  As 
noted above, the evidence demonstrates that the veteran is 
able to dress and undress, shave, drive or walk and leave his 
house on a daily basis, with adequate balance, coordination, 
and propulsion.  He is able to manage his own financial 
matters.  Thus, the evidence shows that he is not 
substantially confined to his house or immediate premises as 
a result of physical or mental disability.

For the foregoing reasons, the Board must conclude that, 
while the appellant may have disabilities of sufficient 
severity to prevent him from working, his disorders do not 
fulfill the requirements for special monthly pension benefits 
based on the need for regular aid and attendance or 
housebound status.  Accordingly, the claim must be denied.  


II.  Service Connection for Right Knee Arthritis

The veteran contends that he has right knee degenerative 
joint disease as a result of service.  He has asserted that 
he injured his right knee in 1945, while in service, and that 
it continues presently.  However, the medical evidence of 
record does not support his contentions, as detailed below, 
due to the lack of any current diagnosis of right knee 
degenerative joint disease.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  If a 
veteran had active service of 90 days or more, certain 
chronic diseases, including arthritis, which become manifest 
to a compensable degree within the year after active service, 
will be rebuttably presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309. 

In the instant case on appeal, there is no evidence 
demonstrating a current diagnosis of right knee arthritis.  
Treatment for reports of right knee pain and a reported 
history of right knee degenerative joint disease have been 
noted since 1992, but without clear current diagnosis or X-
ray evidence.  VA X-rays of June 1988 and March 1992 were 
negative for any right knee abnormality.  Pain alone, 
including right knee pain, is not enough to show current 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  While the veteran's treatment records show reports 
of a history of degenerative joint disease of the right knee, 
the United States Court of Appeals for Veterans Claims 
(Court) has been clear that in the absence of evidence of 
current diagnosis, there is no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has noted that while the veteran is shown to have 
had some treatment for right knee pain and polyarthralgia, no 
current diagnosis of right knee degenerative joint disease is 
of record, and, more importantly, repeated X-ray studies of 
August 1988 and March 1992 were normal for any right knee 
degenerative joint disease.  The Board has given due 
consideration to the notation by various examiners of the 
veteran's reported medical history of right knee degenerative 
joint disease, 
as well as his complaints of right knee pain.  However, no 
examiner is shown to have given a diagnosis of degenerative 
joint disease of the right knee, other than to note a history 
of right knee degenerative joint disease.  See VA treatment 
records dated March 1992, January 1996, and March 1998.  

The salient point is that the only evidence that the veteran 
has any right knee disorder due to service is his own lay 
statements/testimony or his report of a history of right knee 
degenerative arthritis, not otherwise shown.  However, his 
lay assertions are not supported by the medical evidence.  It 
is well established that lay persons cannot provide testimony 
when an expert opinion is required.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the veteran's claims for 
service connection for right knee degenerative arthritis must 
be denied.  

The Court has long held that a physician's recitation of a 
veteran's unsubstantiated medical history, without indication 
that the physician formed his opinion on a basis separate 
from veteran's recitation of a medical background, is not 
credible evidence of a current diagnosis.  See, Elkins v. 
Brown, 5 Vet. App. 474 (1993).

The veteran has essentially provided his lay opinion as to 
the diagnosis and onset of right knee degenerative joint 
disease.  While the veteran is certainly competent to provide 
testimony regarding the occurrence of in-service events or 
symptomatology, see Murphy, supra, and Goss v. Brown, 9 Vet. 
App. 109 (1996), there is no indication in the record that he 
has the medical expertise necessary to diagnose any current 
right knee disorder.

In finding so, the Board notes that the veteran's knees were 
examined at the time of the VA aid and attendance examination 
in March 1999.  As noted above, although there was some 
restriction due to right knee pain, as well as slow walking 
with a cane, the examiner noted no visible muscle atrophy, 
contractures, or weakness, no lack of coordination, no 
deficits in weight-bearing, balance, or propulsion, 3 or 4/5 
muscle strength of the lower extremities, and insufficient 
evidence to warrant a diagnosis of any acute or chronic 
disorder or residual thereof.  There being no diagnosis of 
right knee degenerative joint disease after ongoing VA 
treatment and VA examination, no reasonable possibility 
exists that any further development or assistance, including 
another VA examination, will aid in the establishment of 
entitlement, or substantiate entitlement to the benefits 
sought on appeal.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). In reaching the above decisions, the Board 
has considered the applicability of the reasonable doubt 
doctrine under 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application in the instant case. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, 
the Board finds that the claim must be denied.  


ORDER

Entitlement to special monthly pension, based on the need for 
regular aid and attendance of another person or housebound 
status, is denied.  

Service connection is denied for right knee degenerative 
joint disease.  



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 13 -


- 1 -


